Exhibit 10.1
AMENDED AND RESTATED FORBEARANCE AGREEMENT
THIS AMENDED AND RESTATED FORBEARANCE AGREEMENT (hereinafter, this “Agreement”)
dated as of October 26, 2011 is by and among:
YA GLOBAL INVESTMENTS, L.P., formerly known as Cornell Capital Partners, LP (the
“Lender”), a Cayman Islands exempt limited partnership with an office located at
101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302;
HOMELAND SECURITY CAPITAL CORPORATION, a Delaware corporation (the “Company”)
with its principal office located at 4601 North Fairfax Road, Suite 1200,
Arlington, VA 22203;
FIDUCIA HOLDINGS LLC, a Delaware limited liability company (“Fiducia”) with its
principal office located at 4601 North Fairfax Road, Suite 1200, Arlington, VA
22203; and
NTG MANAGEMENT CORP. (f/k/a Nexus Technologies Group, Inc.), a Delaware
corporation (“NTG” and, together with Fiducia, the “Guarantors” and each, a
“Guarantor”) with its principal office located at 4601 North Fairfax Road,
Suite 1200, Arlington, VA 22203.
WITNESSETH
WHEREAS, the Lender has made loans and other financial accommodations to or for
the benefit of the Company and the Guarantors in accordance with the documents,
instruments, and agreements set forth on Exhibit A hereto (hereinafter,
collectively, with all other documents, instruments, and agreements executed in
connection therewith or related thereto, the “Financing Documents”);
WHEREAS, Events of Default (as defined in the Financing Documents) have occurred
and are continuing as a consequence of the Company having failed to pay, when
due at maturity, all outstanding principal and accrued and unpaid interest under
the Promissory Notes (the “Existing Defaults”);
WHEREAS, pursuant to that certain Forbearance Agreement dated as of July 29,
2011, as amended by that certain First Amendment to Forbearance Agreement dated
as of September 7, 2011 (as amended, the “Forbearance Agreement”), the Lender
agreed to forbear from exercising its rights and remedies under the Financing
Documents and applicable law in respect of the Existing Defaults; and
WHEREAS, the Company has requested that the Lender extend the period during
which it will forbear from exercising its rights and remedies under the
Financing Documents and applicable law in respect of the Existing Defaults, and
the Lender is willing to do so, but only on the terms and conditions set forth
herein.

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Definitions

1.  
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned in the Financing Documents and the following terms shall have
the following meanings:

“Ecology” means Safety & Ecology Holdings Corporation, a Nevada corporation.
“Ecology Sale” means a sale of all or substantially all of the assets of Ecology
or a sale or all or substantially all of the equity interests of Ecology.
“First March 2008 Promissory Note” shall have the meaning ascribed thereto in
Exhibit A.
“Forbearance Effective Date” means the first date on which the conditions
precedent specified in Section 5 of this Agreement shall have been satisfied or
the satisfaction thereof shall have been waived in accordance with the terms
hereof.
“Forbearance Period” means the period beginning on the Forbearance Effective
Date and ending on the Forbearance Termination Date.
“Forbearance Termination Date” means the earlier to occur of (i) the Termination
Date and (ii) a Termination Event.
“Net Cash Proceeds” means cash proceeds received by the Company from any sale,
conveyance, transfer, lease or other disposition (including the sale or
factoring at maturity or collection of any accounts), net of (i) the reasonable
cash costs of sale, assignment or other disposition (ii) taxes paid or
reasonably estimated to be payable as a result thereof, (iii) reserves for
post-closing adjustments in the purchase price; provided that, to the extent and
at the time any such reserves are no longer required to be maintained by the
Company, such funds shall constitute Net Cash Proceeds and (iv) post-closing
adjustments to the purchase price in connection with any indemnification
payments made by the Company with respect thereto; provided, however, that
evidence of each of clauses (i), (ii), (iii) and (iv) above is provided to the
Lender in form and substance satisfactory to it in its sole and absolute
discretion.
“November 28 Promissory Note” shall have the meaning ascribed thereto in
Exhibit A.
“November 26 Promissory Note” shall have the meaning ascribed thereto in
Exhibit A.
“Promissory Notes” shall have the meaning ascribed thereto in Exhibit A.

 

2



--------------------------------------------------------------------------------



 



“Second March 2008 Promissory Note” shall have the meaning ascribed thereto in
Exhibit A.
“Security Agreement” shall have the meaning ascribed thereto in Exhibit A.
“Stock Purchase Agreement” means that certain Stock Purchase Agreement dated as
of July 15, 2011 by and among Perma-Fix Environmental Services, Inc., Safety &
Ecology Holdings Corporation and Homeland Security Capital Corporation.
“Termination Date” means April 30, 2012.
“Termination Event” means the occurrence of an event of termination as provided
in Section 3 of this Agreement.
“Third March 2008 Promissory Note” shall have the meaning ascribed thereto in
Exhibit A.
Forbearance by Lender

2.  
Notwithstanding the occurrence and continuance of the Existing Defaults, subject
to the terms and conditions hereof, the Lender hereby agrees to forbear, during
the Forbearance Period, from the exercise of any and all rights or remedies
under the Financing Documents or applicable law solely in respect of the
Existing Defaults. Notwithstanding the foregoing, nothing contained in this
Agreement shall constitute a waiver by the Lender of any default or Event of
Default, whether now existing or hereafter arising (including, without
limitation, the Existing Defaults). This Agreement shall only constitute an
agreement by the Lender to forbear from enforcing its rights and remedies upon
the terms and conditions set forth herein.

Termination Events

3.  
The occurrence of any one or more of the following events shall constitute a
termination event under this Agreement:

  a.  
The failure of the Company or any Guarantor to promptly, punctually, or
faithfully perform or comply with any term or condition of this Agreement as and
when due, it being expressly acknowledged and agreed that TIME IS OF THE
ESSENCE, including, without limitation, any agreement set forth in Sections 6, 7
and 8 hereto;

  b.  
The determination by the Lender that any warranty or representation made by the
Company or any Guarantor in connection with this Agreement was false or
misleading;

 

3



--------------------------------------------------------------------------------



 



  c.  
The occurrence of a materially adverse change in or to the collateral granted to
the Lender under the Financing Documents and/or herein, as determined by the
Lender in its sole and exclusive discretion; and

  d.  
The occurrence of any default and/or Event of Default (other than the Existing
Defaults) under the Financing Documents.

Rights Upon Occurrence of a Termination Event

4.  
On and after the Forbearance Termination Date, the Lender’s agreement to forbear
as set forth in this Agreement shall automatically terminate without any further
action of any party and the Lender may immediately commence enforcing its rights
and remedies pursuant to this Agreement, the Financing Documents and/or
otherwise under applicable law.

Conditions Precedent

5.  
The Lender’s agreement to forbear as contemplated herein, shall not be effective
unless and until each of the following conditions precedent have been fulfilled,
all as determined by the Lender in its sole and exclusive discretion:

  a.  
All action on the part of the Company and each Guarantor necessary for the valid
execution, delivery, and performance by the Company and each Guarantor of this
Agreement shall have been duly and effectively taken, and the Lender shall have
received from the Company and each Guarantor: (i) copies, certified by a duly
authorized officer of the Company and each Guarantor to be true and complete as
of the date hereof, of each of (A) the governing documents of the Company and
each Guarantor as in effect on the date hereof, including, without limitation,
the Articles of Incorporation and the By-laws and any and all amendments
thereto, (B) the resolutions of the Company and each Guarantor authorizing the
execution and delivery of this Agreement, any other documents executed in
connection herewith and the Company’s and each Guarantor’s performance of all of
the transactions contemplated hereby, and (C) an incumbency certificate giving
the name and bearing a specimen signature of each individual who shall be so
authorized; and (ii) such other evidence reasonably satisfactory to the Lender
that all such actions on the part of the Company and each Guarantor have been
duly and effectively taken; and

  b.  
This Agreement shall be executed and delivered to the Lender by the Company and
each Guarantor, shall be in full force and effect and shall be in a form and
substance reasonably satisfactory to the Lender.

 

4



--------------------------------------------------------------------------------



 



Agreements

6.  
On or before November 4, 2011, Polimatrix, Inc. and CSS Management Corp. (f/k/a
Corporate Security Solutions, Inc.) shall execute and deliver to the Lender
(a) a guaranty agreement pursuant to which each such entity guaranties the
Obligations (as hereinafter defined) and (b) a joinder agreement in favor of the
Lender pursuant to which each such entity becomes a Grantor under the Security
Agreement, in each case, in form and substance satisfactory to the Lender, in
its sole and exclusive discretion.

7.  
On or before November 4, 2011, if the Ecology Sale shall not have been
consummated and the Net Cash Proceeds therefrom paid to the Lender in accordance
with the terms and conditions set forth herein, then Ecology and each of its
direct and indirect subsidiaries, including, without limitation, Safety &
Ecology Corporation, Safety & Ecology Corporation, Limited, SEC Federal Services
Corporation and SEC Radcon Alliance, LLC, shall execute and deliver to the
Lender (a) a guaranty agreement pursuant to which each such entity guaranties
the Obligations and (b) a joinder agreement pursuant to which each such entity
becomes a Grantor (as defined in the Security Agreement) under the Security
Agreement, in each case, in form and substance satisfactory to the Lender, in
its sole and exclusive discretion.

Ecology Sale

8.  
Notwithstanding anything in the Financing Documents to the contrary, upon
receipt by the Company of Net Cash Proceeds arising from the Ecology Sale, the
Company shall immediately prepay the Obligations (as hereinafter defined) in an
amount equal to one hundred percent (100%) of such Net Cash Proceeds. To the
extent that any portion of the purchase price paid in connection with the
Ecology Sale is paid by the purchaser issuing to the seller a debt instrument,
all payments made on account of such debt instrument shall be made to account
no. 1000038719851 held by the Company at SunTrust Bank. To the extent the
Company elects to receive Payoff Shares (as defined in the Stock Purchase
Agreement) in lieu of all or a portion of the Payoff Amount (as defined in the
Stock Purchase Agreement), the Company shall immediately deliver to the Lender
the certificate(s) representing the Payoff Shares along with executed but
undated stock power(s) relating thereto, in form and substance satisfactory to
the Lender in its sole and exclusive discretion. Neither this section nor any
other provision herein shall constitute a consent by Lender to the Ecology Sale
or shall in any way constitute a release by Lender of any security interests or
liens in any assets subject to the Ecology Sale.

Acknowledgment of Indebtedness

9.  
The Company and each Guarantor hereby acknowledges and agrees that, in
accordance with the terms and conditions of the Financing Documents, it is
jointly and severally liable to the Lender as follows:

  a.  
Due under November 28 Promissory Note as of the date hereof:

         
Principal
  $ 71,345.00  
Interest
  $ 29,632.61  
 
     
Total
  $ 100,977.61  

 

5



--------------------------------------------------------------------------------



 



  b.  
Due under the November 26 Promissory Note as of the date hereof:

         
Principal
  $ 178,655.00  
Interest
  $ 74,330.27  
 
     
Total
  $ 252,985.27  

  c.  
Due under the First March 2008 Promissory Note as of the date hereof:

         
Principal
  $ 878,923.00  
Interest
  $ 0.00  
 
     
Total
  $ 878,923.00  

  d.  
Due under the Second March 2008 Promissory Note as of the date hereof:

         
Principal
  $ 6,750,000.00  
Interest
  $ 1,896,708.17  
 
     
Total
  $ 8,646,708.17  

  e.  
Due under the Third March 2008 Promissory Note as of the date hereof:

         
Principal
  $ 6,310,000.00  
Interest
  $ 2,447,678.94  
 
     
Total
  $ 8,757,678.94  

  f.  
For all interest accruing upon the principal balances of the Promissory Notes
from and after the date hereof, and for all fees, redemption premiums,
liquidated damages, costs, expenses, and costs of collection (including
attorneys’ fees and expenses) heretofore or hereafter accrued or incurred by the
Lender in connection with the Financing Documents.

Hereinafter all amounts due as set forth in this Section 9, and all amounts
payable under this Agreement and the Financing Documents, shall be referred to
collectively as the “Obligations”.
Waiver of Claims

10.  
The Company and each Guarantor hereby acknowledges and agrees that it has no
offsets, defenses, claims, or counterclaims against the Lender, its general
partner, and its investment manager, and each of their respective agents,
servants, attorneys, advisors, officers, directors, employees, affiliates,
representatives, investors, partners, members, managers, predecessors,
successors, and assigns (collectively, the “Lender Parties”) and that if the
Company or any Guarantor now has, or ever did have, any offsets, defenses,
claims, or counterclaims against the Lender Parties, or any one of them, whether
known or unknown, at law or in equity, from the beginning of the world through
this date and through the time of execution of this Agreement, all of them are
hereby expressly WAIVED, and the Company hereby RELEASES the Lender Parties from
any liability therefor.

 

6



--------------------------------------------------------------------------------



 



Ratification of Loan Documents; Cross-Default; Cross-Collateralization; Further
Assurances

11.  
The Company and each Guarantor:

  a.  
Hereby ratifies, confirms, and reaffirms all and singular the terms and
conditions of the Financing Documents and acknowledges and agrees that the
Financing Documents remain in full force and effect;

  b.  
Hereby ratifies, confirms, and reaffirms that (i) the obligations secured by the
Financing Documents include, without limitation, the Obligations, and any future
modifications, amendments, substitutions or renewals thereof, (ii) all
collateral, whether now existing or hereafter acquired, granted to the Lender
pursuant to the Financing Documents or otherwise shall secure all of the
Obligations until full and final payment of the Obligations, and (iii) the
occurrence of a default and/or Event of Default under any Financing Document
and/or the occurrence of a Termination Event under this Agreement, shall
constitute an Event of Default under all of the Financing Documents and a
Termination Event hereunder, it being the express intent of the Company and each
Guarantor that all of the Obligations be fully cross-collateralized and
cross-defaulted. Without limiting the foregoing, and for the avoidance of doubt,
in order to secure all debts, liabilities, obligations, covenants and duties
owing by the Company to the Lender, whether now existing or hereafter arising,
including, without limitation, the Obligations, the Company and each Guarantor
hereby grants the Lender a security interest in all of its assets, whether now
existing or hereafter acquired, including, without limitation, all accounts,
inventory, goods, equipment, software and computer programs, securities,
investment property, equity interests in any subsidiaries, financial assets,
deposit accounts, chattel paper, electronic chattel paper, instruments,
documents, letter-of-credit rights, health-care-insurance receivables,
supporting obligations, notes secured by real estate, commercial tort claims,
and general intangibles, including payment intangibles, and all products and
proceeds of the foregoing; and

  c.  
Shall, from and after the execution of this Agreement, execute and deliver to
the Lender whatever additional documents, instruments, and agreements that the
Lender may reasonably require in order to correct any document deficiencies, or
to vest or perfect the Financing Documents and the collateral granted therein or
herein more securely in the Lender and/or to otherwise give effect to the terms
and conditions of this Agreement, and hereby authorizes the Lender to file any
financing statements (including financing statements with a generic description
of the collateral such as “all assets”), and take any other normal and customary
steps, the Lender deems necessary to perfect or evidence the Lender’s security
interests and liens in any such collateral. This Agreement constitutes an
authenticated record.

 

7



--------------------------------------------------------------------------------



 



Costs and Expenses

12.  
The Company and each Guarantor shall be jointly and severally liable to Lender
for any and all unreimbursed costs, expenses, and costs of collection (including
attorneys’ fees and expenses) heretofore or hereafter incurred by the Lender in
connection with the protection, preservation, and enforcement by the Lender of
its rights and remedies under the Financing Documents and this Agreement.

Representations, Warranties, and Covenants

13.  
The Company and each Guarantor hereby represents, warrants, and covenants to the
Lender as follows:

  a.  
The execution and delivery of this Agreement by the Company and each Guarantor
and the performance by the Company and each Guarantor of its obligations and
agreements under this Agreement and the Financing Documents are within the
authority of the Company and each Guarantor, have been duly authorized by all
necessary corporate proceedings, if applicable, on behalf of the Company and
each Guarantor, and do not and will not contravene any provision of law,
statute, rule or regulation to which the Company or any Guarantor is subject or,
if applicable, any of the Company’s or any Guarantor’s charter, other
organization papers, by-laws or any stock provision or any amendment thereof or
of any agreement or other instrument binding upon the Company or any Guarantor.

  b.  
This Agreement and the Financing Documents constitute legal, valid and binding
obligations of the Company and each Guarantor, enforceable in accordance with
their respective terms, except as limited by bankruptcy, insolvency, moratorium,
fraudulent transfer, reorganization and other laws of general applicability
relating to or affecting the rights or remedies of creditors and by general
equitable principles (whether considered in a proceeding in equity or at law).

  c.  
No approval or consent of, or filing with, any governmental agency or authority
is required to make valid and legally binding the execution, delivery or
performance by the Company or any Guarantor of this Agreement or any of the
Financing Documents.

 

8



--------------------------------------------------------------------------------



 



  d.  
The Company and each Guarantor has performed and complied in all material
respects with all terms and conditions herein required to be performed or
complied with by the Company and each Guarantor prior to or at the time hereof,
and as of the date hereof, to the best knowledge of the Company and each
Guarantor, no default and/or Event of Default has occurred and is continuing
under any of the Financing Documents, with the sole exception of the Existing
Defaults.

  e.  
The representations and warranties contained in the Financing Documents were
true and correct in all material respects at and as of the date made and are
true and correct as of the date hereof, except to the extent of changes
resulting from transactions specifically contemplated or specifically permitted
by this Agreement and the Financing Documents, and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse to the financial condition of the Company or any Guarantor, and to the
extent that such representations and warranties relate expressly to an earlier
date.

  f.  
To the best knowledge of the Company and each Guarantor, the Company and each
Guarantor currently has no commercial tort claims (as such term is defined in
the Code), and hereby covenants and agrees that in the event the Company or any
Guarantor shall hereafter hold or acquire a commercial tort claim, the Company
and/or such Guarantor shall immediately notify the Lender of the particulars of
such claim in writing and shall grant to the Lender a security interest therein
and in the proceeds thereof, upon such terms and documentation as may be
satisfactory to the Lender.

  g.  
The Company and each Guarantor has read and understands each of the terms and
conditions of this Agreement and confirms that it is entering into this
Agreement freely and voluntarily, without duress, after having had an
opportunity for consultation with independent counsel of its own selection, and
not in reliance upon any representations, warranties, or agreements made by the
Lender and not set forth in this Agreement.

Notices

14.  
Any communication between the Lender and the Company or any Guarantor shall be
forwarded via certified mail, return receipt requested, or via recognized
overnight courier, addressed as follows:

                  If to the Lender:   YA Global Investments, L.P.
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07302
 
      Attention:   Michael Rosselli
 
      Telephone:   (201) 985-8300
 
      Facsimile:   (201) 985-8266

 

9



--------------------------------------------------------------------------------



 



                  If to Company or:   Homeland Security Capital Corporation.    
Any Guarantor   4601 North Fairfax Road, Suite 1200
Arlington, VA 22203
 
      Attention:   Thomas McMillen, CEO
 
      Telephone:   (703) 528-7073
 
      Facsimile:   (703) 526-0649

Waivers

15.  
Non-Interference. On and after the Forbearance Termination Date, the Company and
each Guarantor agrees not to interfere with the exercise by the Lender of any of
its rights and remedies. The Company and each Guarantor further agrees that it
shall not seek to distrain or otherwise hinder, delay, or impair the Lender’s
efforts to realize upon any collateral granted to the Lender, or otherwise to
enforce its rights and remedies pursuant to the Financing Documents, this
Agreement and/or applicable law. The provisions of this Paragraph shall be
specifically enforceable by the Lender.
  16.  
Automatic Stay. The Company and each Guarantor agrees that upon the filing of
any Petition for Relief by or against the Company or any Guarantor under the
United States Bankruptcy Code, the Lender shall be entitled to immediate and
complete relief from the automatic stay with respect to the Company and any
Guarantor, and Lender shall be permitted to proceed to protect and enforce its
rights and remedies under state law. The Company and each Guarantor hereby
expressly assents to any motion filed by the Lender seeking relief from the
automatic stay. The Company and each Guarantor further hereby expressly WAIVES
the protections afforded under Section 362 of the United States Bankruptcy Code
with respect to the Lender.
  17.  
Jury Trial. The Company, each Guarantor and the Lender hereby make the following
waiver knowingly, voluntarily, and intentionally, and understand that the other,
in entering into this Agreement, is relying on such a waiver: THE COMPANY, EACH
GUARANTOR AND THE LENDER EACH HEREBY IRREVOCABLY WAIVE ANY PRESENT OR FUTURE
RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE OTHER
BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST
SUCH PARTY OR IN WHICH SUCH PARTY IS JOINED AS A PARTY LITIGANT), WHICH CASE OR
CONTROVERSY ARISES OUT OF, OR IS IN RESPECT OF, ANY RELATIONSHIP BETWEEN THE
COMPANY, ANY GUARANTOR OR ANY OTHER PERSON, AND THE LENDER.

 

10



--------------------------------------------------------------------------------



 



Entire Agreement

18.  
This Agreement shall be binding upon the Company, each Guarantor, and the
Company’s and each Guarantor’s employees, representatives, successors, and
assigns, and shall inure to the benefit of the Lender and the Lender’s
successors and assigns. This Agreement incorporates all of the discussions and
negotiations between the Company, each Guarantor and the Lender, either
expressed or implied, concerning the matters included herein and in such other
documents, instruments and agreements, any statute, custom, or usage to the
contrary notwithstanding. No such discussions or negotiations shall limit,
modify, or otherwise affect the provisions hereof. No modification, amendment,
or waiver of any provision of this Agreement, or any provision of any other
document, instrument, or agreement between the Company, any Guarantor and the
Lender shall be effective unless executed in writing by the party to be charged
with such modification, amendment, or waiver, and if such party be the Lender,
then by a duly authorized officer thereof. Notwithstanding anything to the
contrary contained herein, this Agreement shall not amend, modify, supplement or
otherwise change any provision of any document, instrument and/or agreement
governing or relating to any capital stock held by the Lender in the Company,
including, without limitation, any Series F Convertible Preferred Stock or
Series H Convertible Preferred Stock.

Construction of Agreement

19.  
In connection with the interpretation of this Agreement:

  a.  
All rights and obligations hereunder and thereunder, including matters of
construction, validity, and performance, shall be governed by and construed in
accordance with the law of the State of New Jersey and are intended to take
effect as sealed instruments.

  b.  
The captions of this Agreement are for convenience purposes only, and shall not
be used in construing the intent of the Lender, the Company or any Guarantor
under this Agreement.

  c.  
In the event of any inconsistency between the provisions of this Agreement and
any other document, instrument, or agreement entered into by and between the
Lender, the Company or any Guarantor, the provisions of this Agreement shall
govern and control.

  d.  
The Lender, the Company and the Guarantors have prepared this Agreement with the
aid and assistance of their respective counsel. Accordingly, all of them shall
be deemed to have been drafted by the Lender, the Company and the Guarantors and
shall not be construed against the Lender, the Company or the Guarantors.

Illegality or Unenforceability

20.  
Any determination that any provision or application of this Agreement is
invalid, illegal, or unenforceable in any respect, or in any instance, shall not
affect the validity, legality, or enforceability of any such provision in any
other instance, or the validity, legality, or enforceability of any other
provision of this Agreement.

 

11



--------------------------------------------------------------------------------



 



Counterparts

21.  
This Agreement may be executed in multiple identical counterparts, each of which
when duly executed shall be deemed an original, and all of which shall be
construed together as one agreement. This Agreement will not be binding on or
constitute evidence of a contract between the parties hereto until such time as
a counterpart has been executed by such party and a copy thereof is delivered to
each other party to this Agreement.

Amended and Restated

22.  
This Agreement amends and restates in its entirety (and is given in substitution
for but not in satisfaction of) the Forbearance Agreement. It is not the
intention of the Lender, the Company or the Guarantors to effectuate a novation
of any obligations arising under the Forbearance Agreement.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth above.

                  HOMELAND SECURITY CAPITAL CORPORATION    
 
           
 
  By:   /s/ C. Thomas McMillen     
 
     
 
Name: C. Thomas McMillen    
 
      Title: CEO    
 
                FIDUCIA HOLDINGS LLC    
 
           
 
  By:   /s/ C. Thomas McMillen     
 
     
 
Name: C. Thomas McMillen    
 
      Title: CEO    
 
                NTG MANAGEMENT CORP.    
 
           
 
  By:   /s/ Michael T. Brigante     
 
     
 
Name: Michael T. Brigante    
 
      Title: CEO    
 
                YA GLOBAL INVESTMENTS, L.P.    
 
           
 
  By:   Yorkville Advisors, LLC    
 
  Its:   Investment Manager    
 
           
 
  By:   /s/ David Gonzalez     
 
     
 
Name: David Gonzalez    
 
      Title: General Counsel    

 

 